Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-12 in the reply filed on 01/08/2021 is acknowledged.  The traversal is on the ground(s) that 1) Examiner has not shown the distinctness criteria A, B and C in MPEP 806.05(j) with regard to Inventions I and II, 2) Examiner has not shown that the proposed alternative is materially different with regards to Inventions I and III, 3) there is no evidence that the composition can be first claimed and then adhered to a substrate, and 4) Applicant submits that thea search of all the claims would not impose a burden. This is not found persuasive because: 
A) the intermediate and final product must be mutually exclusive because the curing causes a transformation and the cured and uncured resins must be different, B) the restriction requirement has already stated that they do not appear to be obvious variants and there is nothing in the record that shows otherwise, and C) the cured resin and the uncured resin are clearly not capable of use together and the different function has also been shown.
Applicant has not stated how the use of the uncured or semi-cured tacky substance would not be a materially different process. How can it not be different than a cured substance?
The Office is not a laboratory and Examiners cannot practically perform experiments. The Office put forth a reasonable method different from the claims, and Applicant has not convincingly argued against it. 
Applicant does not give a reason why there would be no search burden and does not address the Office’s reasons for why there is a search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saito et al (US 20150072151 A1).
Saito discloses a coating composition comprising (A) a fluorinated resin having hydroxyl functionality with a hydroxyl value of 5 to 100 mgKOH/g [0055] and having a glass transition temperature of 50 to 100°C [0056] that is prepared from a TFE or CTFE [0026], a hydroxyl containing olefin monomer (a1) [0034-0035], and 30 to 50 mol% of other monomer (a2) that reads on the claimed third units [0041-0045, 0053]; (B) a polyester polymer having reactive hydroxyl groups [0065] and the claimed hydroxyl value [0066] as well as the claimed molecular weight [0063]; and (C) an isocyanate curing agent [0089, 0095]. The first example of fluorinated polymer (A) has a Tg of 54°C, a Mn of 12,000 (and Mw is always greater than Mn), a cyclohexyl vinyl ether and a chlorotrifluoroethylene monomer [0160]. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Saito discloses very similar fluorinated polymers made from the same monomers and having the same Tg, hydroxyl value and molecular weight as discussed above, and a polyester made from the same monomers [compare Saito 0067-0075 to Applicant’s specification p11 lines 6-26] and hydroxyl value and molecular weight as discussed above. Therefore, the claimed effects and physical properties, i.e. relative SP value difference between polymers would inherently be achieved by a composition with all the In re Spada, MPEP §2112.01, I and II. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (EP 416501 A) in view of Saito et al (US 20150072151 A1).
Maruyama discloses a composition for coating including a fluorine containing copolymer having hydroxyl groups, a polycarbonate diol or polycaprolactone polyol, and a hardener reactive with the hydroxyl groups [abstract]. The fluorine containing copolymer is exemplified as a fluoroolefin, 5 to 45 mol% of a cyclohexyl vinyl ether, and hydroxyalkyl vinyl ether units [p3 lines 19-21]. The polycarbonate diol has an Mn of 300 to 3000 [p3 lines 28-30] and is liquid at room temperature (i.e. must have a Tg below room temperature) [p3 lines 40-41]. The exemplified polycarbonate Placcel CD220 [Ex 1] is listed as suitable in the Specification as filed [p10 lines 30-32]. The hardener is an isocyanate [p8 line 4, p5 lines 11-24]. 
Maruyama does not explicitly disclose the glass transition temperature and other specifics of the fluorinated polymer of the claims. 

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorinated polymer with the claimed Tg in the composition of Maruyama because Saito teaches that it provides excellent water resistance and salt water resistance, smoothness, and crack resistance under thermal cycles.
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Saito discloses very similar fluorinated polymers made from the same monomers and having the same Tg, hydroxyl value and molecular weight as discussed above, and a Maruyama discloses the same exemplified commercially available polycarbonates as Applicant, as discussed above. Therefore, the claimed effects and physical properties, i.e. relative SP value difference between polymers would be expected to be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766